Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Masters on 8/4/2022.

The application has been amended as follows: 

Cancel claim 40.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art discloses a method of providing a shaker including a shaker screen and sensor within the shaker body.  The closest prior art does not disclose or make obvious one or more air nozzles is positioned below the shaker screen to deliver a pressurized stream of air to at least a portion of a bottom of the shaker screen; the step of correlating the signal to the screen condition comprises correlating the signal to a screen blinding condition; and wherein the step of performing the screen operation comprises directing the one or more air nozzles to a portion of the shaker screen comprising the screen blinding condition in conjunction with the other structures in claim 15.
The closest prior art discloses a method of providing a shaker including a shaker screen and sensor within the shaker body.  The closest prior art does not disclose or make obvious the two or more pumps are individually fluidly connected to two or more fluid chutes which are operatively connected to a bottom of the shaker screen; the step of correlating the signal to the screen condition comprises correlating the signal to a screen blinding condition; and wherein the step of performing the screen operation comprises controlling the two or more pumps to change the vacuum pressure on the bottom of the shaker screen in conjunction with the other structures in claim 28.
The closest prior art discloses a method of providing a shaker including a shaker screen and sensor within the shaker body.  The closest prior art does not disclose or make obvious two or more venturis are individually fluidly connected to two or more fluid chutes which are operatively connected to a bottom of the shaker screen; the step of correlating the signal to the screen condition comprises correlating the signal to a screen blinding condition; and wherein the step of performing the screen operation comprises controlling a flow of pressurized gas to the two or more venturis to change the vacuum pressure on the bottom of the shaker screen in conjunction with the other structures in claim 31.
The closest prior art discloses a method of providing a shaker including a shaker screen and sensor within the shaker body.  The closest prior art does not disclose or make obvious the two or more eductors are individually fluidly connected to two or more fluid chutes which are operatively connected to a bottom of the shaker screen; the step of correlating the signal to the screen condition comprises correlating the signal to a screen blinding condition; and wherein the step of performing the screen operation comprises controlling a flow of pressurized liquid to the two or more eductors to change the vacuum pressure on the bottom of the shaker screen in conjunction with the other structures in claim 35.
The closest prior art discloses a method of providing a shaker including a shaker screen and sensor within the shaker body.  The closest prior art does not disclose or make obvious the two or more eductors are individually fluidly connected to two or more fluid chutes which are operatively connected to a bottom of the shaker screen; the step of correlating the signal to the screen condition comprises correlating the signal to a screen blinding condition; and 17Attorney Docket No. 1560-115700 [2020-IPM-104076U 1-US] wherein the step of performing the screen operation comprises controlling a flow of the pressurized liquid to the two or more eductors to change the vacuum pressure on the bottom of the shaker screen in conjunction with the other structures in claim 38.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kalyanavenkateshware Kumar whose telephone number is (571)272-8102. The examiner can normally be reached M-F 08:00-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.K./Examiner, Art Unit 3653                             

/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653